DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/121,910, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘910 application fails to disclose a skirt extending from the side surfaces and encircling the open bottom portion, as recited in claims 2, 5, 9, 10, and 16-18. The ‘910 application also fails to disclose an attachment device configured to connect the upper surface of the hollow enclosure to an intravenous (IV) pole, as recited in claims 6, 11, 13, 17, and 18. Therefore, the effective filing date of claims 2, 5, 6, 9-11, 13, and 16-18 is the filing date of the current application, February 7, 2022. Claims 1, 3, 4, 7, 8, 12, 14, and 15 are entitled to the filing date of the ‘910 application, December 5, 2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the respiratory isolation enclosure sized and shaped to house a patient lying on a bed such that the sides of the enclosure completely encircle the patient while lying on the bed (as recited in claim 1) AND comprising a skirt encircling the open bottom (as recited in claim 2) must be shown or the feature(s) canceled from the claim(s). In the current drawings, a skirt 230 is shown on an enclosure configured to cover a portion of the patient, but not completely encircle the patient (figs. 5-15). Figs. 1-4 show an enclosure that completely encircles the patient while lying on the bed, however this embodiment does not have a skirt. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2, “sides” should be --side--
In line 6, “positions” should be --is positioned--.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:
In line 3, “intravenous pole (IV) pole” should be --intravenous (IV) pole--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:
In line 3, “positions” should be --is positioned--.  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
In line 4, “positions” should be --is positioned--.  
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:
In line 1, the phrase “tucking at a portion of the shirt” should be --tucking a portion of the skirt--.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:
in line 6, “positions” should be --is positioned--.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:
In line 3, “the height of the height of the IV pole” should be --the height of the IV pole--.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:
In line 5, “positions” should be --is positioned--.  
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
In line 2, “sides” should be --side--;
In line 6, “positions” should be --is positioned--;
In line 21, the phrase “wherein the skirt is formed from a woven material” should be deleted, this limitation is already recited in line 19;
In line 22, “ventilation opening” should be --a ventilation opening--;
In the last line, “intravenous pole (IV) pole” should be --intravenous (IV) pole--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
In line 3, “intravenous pole (IV) pole” should be --intravenous (IV) pole--;
In line 6, “positions” should be --is positioned--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment device” in claims 6, 11, 17, and 18. The word “device” is a generic placeholder for “means” coupled with functional language “attachment” and “configured to connect the upper surface of the hollow enclosure to an intravenous pole” in claims 6 and 17. The claims do not recite any additional structure for the attachment device, therefore the claims do not recite sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: the limitation “attachment device” in line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses “the support 260 is configured to attach to and/or support the side surface 110 and/or upper surface 120 of the respiratory enclosure 200, for example by the hangers 264” in [0096] and “the framing 320a may be configured to attach to the support 360, such as to the hangers 364” in [00107]. However, it is unclear if the “hangers” are considered to be the “attachment device” as they are described as part of the support 260/360 rather than the enclosure (see [0095 and 00107]). Claim 6 recites the enclosure comprises an attachment device. The specification fails to disclose and/or clearly link a structural element of the enclosure to the function of “connect the upper surface of the hollow enclosure to an intravenous pole (IV) pole”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 recites “the method of claim 2” however claim 2 is an apparatus claim, therefore this claim is indefinite. Claim 10 will be interpreted as depending from claim 9, rather than claim 2.
Claim 10 recites the limitation "the shirt" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is interpreted as “the skirt”.
Claims 11, 17, and 18 each recite the “attachment device” and are indefinite for the same reasons provided for claim 6.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fletcher (WO 2022/008917 A1). 
Examiner note: The Fletcher reference has a publication date of January 13, 2022 and an effective filing date of July 10, 2020 in light of the priority claim to GB Application no. 2010682.9, now GB Patent 2596865 A. As noted in the priority section above, claims 1, 3, 4, 7, 8, 12, 14, and 15 have an effective filing date of December 5, 2020, therefore the Fletcher reference qualifies as prior art under 102(a)(2) while claims  2, 5, 6, 9-11, 13, and 16-18 have an effective filing date of February 7, 2022, therefore the Fletcher reference qualifies as prior art under 102(a)(1). 
Claim 1:  Fletcher discloses a respiratory isolation enclosure 10 for patients comprising: 
a hollow enclosure 12 comprising an upper surface and sides surfaces defining an interior volume having a top defined by the upper surface of the hollow enclosure and sides defined by the side surfaces of the hollow enclosure (top of enclosure defines “upper surface” and side portions define “side surfaces”; fig. 1)
wherein the hollow enclosure has an open bottom for access to the interior volume (panels in fig. 2 show there is no bottom surface; enclosure rests on top of the patient, p. 4, lines 1-5), 
wherein the hollow enclosure is sized and shaped to house a patient lying on a bed such that the upper surface is positioned above the patient while lying on the bed (fig. 1) and the sides completely encircle the patient while lying on the bed to help respiratorily isolate the patient within the interior volume of the hollow enclosure (the sides completely enclose the upper body of the patient and block aerosols emanating from the patient, thus respiratorily isolating the patient, p. 7, lines 30-32; “completely encircle the patient” is interpreted as forming a complete enclosure about at least part of the patient, as opposed to a barrier or partition that may only block one or two sides; alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher such that it is sized to completely encircle the entire patient, as such a modification amounts to a change in size or proportion, which absent a showing that such a size is critical, is not a patentable distinction, see MPEP 2144.04(IV)A). Applicant has not shown that a size for completely encircling the entire patient, as in fig. 3, is critical, as figs. 5-15 show the enclosure only partially covers the patient’s body while the skirt is draped over the lower half of the body);
wherein at least a portion of the side surfaces of the hollow enclosure is transparent such that the patient can be seen through the hollow enclosure when the patient is enclosed in the interior volume of the hollow enclosure (p. 7, lines 14-16) and
wherein the side surfaces are weighted opposite the upper surface to enclose the interior of the enclosure when the patient is lying on the bed (skirt 24 provided at lower ends of side surfaces and made of a material heavy enough to prevent fluid channels from forming between the skirt and the surface upon which it rests, p. 4, line 34 - p. 5, line 5; such a skirt will provide at least some weight to the side surfaces opposite to the upper surface to enclose the interior of the enclosure when the patient is lying on the bed), and 
one or more resealable access openings 22 through one or more side surfaces wherein the one or more resealable access openings are sized, shaped, and positioned to allow access to a patient housed within the interior volume of the hollow enclosure (p. 12, lines 3-16 and p. 13, lines 1-8).
Claim 2: Fletcher discloses a skirt extending from the side surfaces opposite the upper surface and encircling the open bottom wherein the skirt is formed from a woven material to weight the side surfaces to enclose the interior of the enclosure when the patient is lying on the bed (figs. 3 and 8; p. 11, lines 7-8).
Claim 3: Fletcher discloses a ventilation opening 42 through the hollow enclosure wherein the ventilation opening is sized, shaped, and positioned to allow a connection of a ventilation device 36 to the enclosure such that the ventilation device can provide ventilation to a patient enclosed in the interior formed by the enclosure and the bed (fig. 13 and p. 16, lines 20-24). Fletcher also discloses a ventilation opening 30 sized, shaped, and positioned to allow a connection of a ventilation device to the enclosure such that the ventilation device can provide ventilation to a patient enclosed in the interior formed by the enclosure and the bed (p. 13, lines 24-31; “opening 30 allows passage of ventilation system and piper into the chamber”).
Claim 4: Fletcher discloses the ventilation opening 30 is through the upper surface of the hollow enclosure (fig. 7).
Claim 5: the transparent portion of the side surfaces of the hollow enclosure is formed from a polymer material (p. 10, lines 4-7) and the skirt is formed from a woven material (p. 11, lines 18-26). Fletcher fails to disclose the upper surface is also made from a woven material, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the upper surface from a woven material as the choice of material for the upper portion is not a critical element of the claimed invention (see Applicant’s specification [00111-00115] describing the enclosure may be composed of any suitable materials including plastic) and such a modification amounts to merely selecting a material from a finite number of suitable materials already identified by Fletcher (woven materials and polymers) to yield predictable results of blocking aerosols from the patient.
Claim 7: Fletcher discloses the respiratory isolation enclosure for patients of claim 1. Fletcher further discloses a method of using the respiratory isolation enclosure for patients of claim 1 comprising positioning the open bottom of the enclosure around a patient lying on a bed such that the enclosure positions above and around the patient and encloses the patient within the interior volume formed by the enclosure (fig. 1).
Claim 8: Fletcher discloses accessing the patient from outside of the enclosure through the access opening (p. 9, lines 29-31).
Claim 9: Fletcher discloses the respiratory isolation enclosure for patients of claim 2. Fletcher further discloses a method of using the respiratory isolation enclosure of claim 2 comprising: positioning the open bottom of the enclosure around a patient lying on a bed such that the enclosure positions above and around the patient and encloses the patient within the interior volume formed by the enclosure (fig. 1); and extending the skirt around the bed and the top of the patient to help respiratorily isolate the patient (figs. 1, 4A-B, 8; p. 11, lines 10-18).
Claim 10: Fletcher further discloses tucking a portion of the skirt under the mattress of the bed (p. 11, lines 15-18).
Claim 12: Fletcher discloses the respiratory isolation enclosure for patients of claim 3. Fletcher further discloses a method of using the respiratory isolation enclosure for patients of claim 3 comprising attaching the enclosure to a ventilation device through the ventilation opening and maintaining a negative air pressure in the interior volume of the enclosure using the ventilation device (p. 5, lines 30-34).
Claim 16: Fletcher discloses the respiratory isolation enclosure for patients of claim 2. Fletcher further discloses a method of using the respiratory isolation enclosure for patients of claim 2 to reduce the spread of COVID-19 (p. 13, lines 18 and 22-23) comprising: positioning the open bottom of the enclosure around a patient that has tested positive for COVID-19 or a variant thereof and lying on a bed such that the enclosure positions above and around the patient and encloses the patient within the interior volume formed by the enclosure (fig. 1); and extending the skirt around the bed and the top of the patient to help respiratorily isolate the patient (figs. 1, 4A-B, 8; p. 11, lines 10-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 11, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Ta (US 2021/0290465 A1).
Claim 6: Fletcher fails to disclose an attachment device configured to connect the upper surface of the hollow enclosure to an intravenous pole (IV) pole. However, Ta discloses an enclosure for maintaining a sterile enclosure which may be self-supporting (fig. 5) or connected to an IV pole via an attachment device (fig. 6; attachment device shows as hangers extending from each corner of the enclosure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fletcher to further include an attachment device configured to connect the upper surface of the hollow enclosure to an intravenous pole (IV) pole, as taught by Ta, in order to provide additional support to the enclosure and/or hold the enclosure in a desired location if the mattress has limited space for holding the enclosure by itself.
Claim 11: Fletcher in view of Ta discloses the respiratory isolation enclosure for patients of claim 6. Fletcher in view of Ta further discloses a method of using the respiratory isolation enclosure for patients of claim 6 comprising: connecting the upper surface of the hollow enclosure to an intravenous pole (IV) pole using the attachment device (Ta fig. 6). Fletcher discloses positioning the open bottom of the enclosure around a patient lying on a bed such that the enclosure positions above and around the patient and encloses the patient within the interior volume formed by the enclosure (fig. 1). Ta further discloses the IV pole height is adjustable (fig. 6 shows screw for adjusting the height) but fails to disclose a step of adjusting the IV pole. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fletcher in view of Ta to further include a step of adjusting the IV pole to position the open bottom of the enclosure around a patient in order to ensure the enclosure is at the appropriate height for the patient and/or bed.
Claim 13: Fletcher discloses the respiratory isolation enclosure for patients of claim 3. Fletcher further discloses a method of using the respiratory isolation enclosure for patients of claim 3 comprising placing the enclosure over a patient (fig. 1) but fails to disclose attaching the respiratory isolation enclosure for patients to an IV pole and adjusting the height of the height of the IV pole. However, Ta discloses an enclosure for maintaining a sterile enclosure which may be self-supporting (fig. 5) or connected to an IV pole via an attachment device (fig. 6; attachment device shows as hangers extending from each corner of the enclosure) and further discloses the IV pole is adjustable (screw for adjusting shown in fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fletcher to further include a step of attaching the respiratory isolation enclosure to an IV pole, as taught by Ta, and adjusting the height of the height of the IV pole, in order to provide additional support to the enclosure and/or hold the enclosure in a desired location if the mattress has limited space for holding the enclosure by itself and to position the open bottom of the enclosure around a patient in order to ensure the enclosure is at the appropriate height for the patient and/or bed.
Claim 17: Fletcher discloses a respiratory isolation enclosure 10 for patients comprising: 
a hollow enclosure 12 comprising an upper surface and sides surfaces defining an interior volume having a top defined by the upper surface of the hollow enclosure and sides defined by the side surfaces of the hollow enclosure (top of enclosure defines “upper surface” and side portions define “side surfaces”; fig. 1)
wherein the hollow enclosure has an open bottom for access to the interior volume (panels in fig. 2 show there is no bottom surface; enclosure rests on top of the patient, p. 4, lines 1-5), 
wherein the hollow enclosure is sized and shaped to house a patient lying on a bed such that the upper surface is positioned above the patient while lying on the bed (fig. 1) and the sides completely encircle the patient while lying on the bed to help respiratorily isolate the patient within the interior volume of the hollow enclosure (the sides completely enclose the upper body of the patient and block aerosols emanating from the patient, thus respiratorily isolating the patient, p. 7, lines 30-32; “completely encircle the patient” is interpreted as forming a complete enclosure about at least part of the patient, as opposed to a barrier or partition that may only block one or two sides; alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher such that it is sized to completely encircle the entire patient, as such a modification amounts to a change in size or proportion, which absent a showing that such a size is critical, is not a patentable distinction, see MPEP 2144.04(IV)A). Applicant has not shown that such a size is critical, as figs. 5-15 show the enclosure only partially covers the patient’s body while the skirt is draped over the lower half of the body);
wherein at least a portion of the side surfaces of the hollow enclosure is transparent and is formed from a polymer material (p. 10, lines 4-7) such that the patient can be seen through the hollow enclosure when the patient is enclosed in the interior volume of the hollow enclosure (p. 7, lines 14-16) and
wherein the side surfaces are weighted opposite the upper surface to enclose the interior of the enclosure when the patient is lying on the bed (skirt 24 provided at lower ends of side surfaces and made of a material heavy enough to prevent fluid channels from forming between the skirt and the surface upon which it rests, p. 4, line 34 - p. 5, line 5; such a skirt will provide at least some weight to the side surfaces opposite to the upper surface to enclose the interior of the enclosure when the patient is lying on the bed);
one or more resealable access openings 22 through one or more side surfaces wherein the one or more resealable access openings are sized, shaped, and positioned to allow access to a patient housed within the interior volume of the hollow enclosure (p. 12, lines 3-16 and p. 13, lines 1-8);
a skirt extending from the side surfaces opposite the upper surface and encircling the open bottom wherein the skirt is formed from a woven material to weight the side surfaces to enclose the interior of the enclosure when the patient is lying on the bed (figs. 3 and 8; p. 11, lines 7-8);
a ventilation opening 42 through the hollow enclosure wherein the ventilation opening is sized, shaped, and positioned to allow a connection of a ventilation device 36 to the enclosure such that the ventilation device can provide ventilation to a patient enclosed in the interior formed by the enclosure and the bed (fig. 13 and p. 16, lines 20-24). Fletcher also discloses a ventilation opening 30 sized, shaped, and positioned to allow a connection of a ventilation device to the enclosure such that the ventilation device can provide ventilation to a patient enclosed in the interior formed by the enclosure and the bed (p. 13, lines 24-31; “opening 30 allows passage of ventilation system and piper into the chamber”).
Fletcher fails to disclose the upper surface is made from a woven material, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the upper surface from a woven material as the choice of material for the upper portion is not a critical element of the claimed invention (see Applicant’s specification [00111-00115] describing the enclosure may be composed of any suitable materials including plastic) and such a modification amounts to merely selecting a material from a finite number of suitable materials already identified by Fletcher (woven materials and polymers) to yield predictable results of blocking aerosols from the patient.
Fletcher fails to disclose an attachment device configured to connect the upper surface of the hollow enclosure to an intravenous pole (IV) pole. However, Ta discloses an enclosure for maintaining a sterile enclosure which may be self-supporting (fig. 5) or connected to an IV pole via an attachment device (fig. 6; attachment device shows as hangers extending from each corner of the enclosure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fletcher to further include an attachment device configured to connect the upper surface of the hollow enclosure to an intravenous pole (IV) pole, as taught by Ta, in order to provide additional support to the enclosure and/or hold the enclosure in a desired location if the mattress has limited space for holding the enclosure by itself.
Claim 18: Fletcher in view of Ta discloses the respiratory isolation enclosure for patients of claim 18. Fletcher in view of Ta further discloses a method of using the respiratory isolation enclosure for patients of claim 18 comprising: 
connecting the upper surface of the hollow enclosure to an intravenous pole (IV) pole using the attachment device (Ta fig. 6);
 positioning the open bottom of the enclosure around a patient lying on a bed such that the enclosure positions above and around the patient and encloses the patient within the interior volume formed by the enclosure (Fletcher fig. 1);
extending the skirt around the bed and the top of the patient to help respiratorily isolate the patient (Fletcher figs. 1, 4A-B, 8; p. 11, lines 10-18); and
accessing the patient from outside of the enclosure through the access opening (Fletcher p. 9, lines 29-31)
Ta discloses the IV pole height is adjustable (fig. 6 shows screw for adjusting the height) but fails to disclose a step of adjusting the IV pole. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fletcher in view of Ta to further include a step of adjusting the IV pole to position the open bottom of the enclosure around a patient in order to ensure the enclosure is at the appropriate height for the patient and/or bed.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Holter (US 4305168).
Claim 14: Fletcher discloses the respiratory isolation enclosure of claim 3. Fletcher further discloses a method of using the enclosure comprising attaching the enclosure to a ventilation system through the ventilation opening such that the ventilation system can provide ventilation to the patient enclosed in the interior formed by the enclosure (p. 5, lines 30-34). Fletcher fails to disclose attaching the enclosure to an existing ventilation system in the room through the ventilation opening such that the room ventilation system can provide ventilation to the patient enclosed in the interior formed by the enclosure. However, Holter discloses a system for ventilating the area around a patient bed by connecting to a socket 13 in the room which is in turn connected to a central ventilation of the hospital (col. 2, lines 48-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fletcher so that the enclosure is connected to an existing ventilation system in the room so that the existing ventilation system provides the ventilation to the patient, similar to the configuration taught by Holter, in order to eliminate the need to provide a separate exhauster in locations that already have ventilation systems in place.
Claim 15: Holter further discloses the room ventilation system comprises a filter 16 such that ventilation outputted from the enclosure is filtered through the filter (col. 2, lines 48-57). Holter further discloses the filter is a disinfection filter (col. 1, lines 46-48) but fails to disclose a high-efficiency particulate air (HEPA) filter. However, Fletcher discloses a HEPA filter as part of the exhauster (p. 17, lines 4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a HEPA filter in the existing room ventilation system used in the method of Fletcher in view of Holter, as further taught by Fletcher, in order to prevent the spread of infection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conn (US 6367476 B1) discloses a transparent enclosure comprising an upper surface and side surfaces with an open bottom, weighted side surfaces, and access openings.
Nguyen (US 2021/0315757 A1) discloses a transparent enclosure comprising an upper surface, sides, and access openings, which is attached to an IV pole over a patient to block the spread of aerosols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791